Citation Nr: 1341880	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  07-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a thoracic vertebrae compression fracture.  

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from November 26, 1973, to December 27, 1973.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2010, a travel board hearing was held before a Veterans Law Judge (VLJ) in Oakland, California.  A transcript of the hearing is associated with the Veteran's claims file.  However, the VLJ who conducted the March 2010 hearing is no longer employed by the Board.  The Veteran was offered the opportunity to testify at another hearing.  In March 2013, the Veteran stated that he did not wish to appear at another Board hearing and to consider his case on the evidence of record.  

The case was remanded by the Board in April 2011 so that additional medical records could be obtained, or certified as unavailable, and a VA examination be arranged.  

In June 2012, the Veteran submitted additional medical evidence.  The Veteran's representative has waived consideration of this evidence by the RO.  

In May 2013, the Board found that new and material evidence had been submitted to reopen the claim of service connection for residuals of a T-1 compression fracture of the thoracic spine.  The issues were then remanded so that a VA examination could be performed.  Following return to the Board, it was determined that an additional medical opinion was necessary and the Veteran's case was referred to the Director of the Veteran's Health Administration (VHA) for an expert opinion.  The case was returned from VHA in September 2013.  

Regarding the matter of service connection for residuals of a thoracic vertebrae fracture, it is noted that the issue was originally phrased as residuals of a T-1 compression fracture of the thoracic spine.  After review by the VHA specialist, wherein there is some question regarding the precise vertebrae that was possibly affected, the Board has phrased the issue in more general terms.  

The issue of entitlement to service connection for degenerative joint disease of the lumbar spine is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


FINDINGS OF FACT

 A thoracic vertebrae compression fracture has not been clinically confirmed in the record either during service or at any time thereafter.  


CONCLUSION OF LAW

 A thoracic vertebrae compression fracture was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claim.  July 2004, August 2006, and April 2011 letters explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  The 2006 and 2011 letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond or supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in June 2013, and the Board has obtained an expert medical opinion through VHA.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiners, particularly the VHA expert, also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In light of the Veteran's contentions that a June 2013 VA examination report was inadequate, the Board sought a VHA opinion.  Neither the Veteran nor the representative has challenged the adequacy of the VHA opinion obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence

In a May 1973 private hospital report, it was noted that the Veteran had "suffered an injury on 5-23-73 when he jumped from a truck and fell about 4-5 feet landing straight up on a concrete surface."  He was reportedly seen in the emergency room with right upper lumbar pain.  X-ray studies were reportedly negative.  At that time, he was referred for an orthopedic evaluation where no musculoskeletal disorder other than muscle spasm could be localized.  On current evaluation six days later, the Veteran had returned to the orthopedists office with severe pain that seemed to be more located in the right lumbar and abdominal area without any particular radiation that had become increasingly more severe during the course of the day.  He was admitted to the hospital for observation.  On examination, pain in the right flank area was noted.  The impression was possible retroperitoneal hematoma.  The Veteran was admitted to the hospital for observation.  X-ray studies showed the thoracic spine to have no definite fracture or bony change, spina bifida of S-1, and questionable narrowing between L-4 and L-5.  After one day of hospitalization, the impression was that the Veteran had had a muscle strain of the right flank region.  

Review of the Veteran's STRs shows that on November 1973 examination for entry into active duty, the Veteran reported having had no recurrent back pain and clinical evaluation of the spine was normal.  A clinical record shows that one week into his basic training he was seen for a chief complaint of back pain.  On examination on November 26, 1973, he reported a history of a back injury one year earlier and that after one week of training he presented with a flexed posture with pain in the thoracic and lumbar spine.  Examination showed thoracic and lumbar flexion posture.  Neurologic examination was within normal limits, without sensory or motor deficits.  An X-ray study reportedly showed a possible old compression fracture at T-11.  A left posterior rib series showed no significant abnormality.  The diagnoses were camptocormia (stiff-man syndrome) and old compression fracture at T-11.  The Veteran was referred for an orthopedic examination on December 1, 1973, when it was reported that he had extreme pain in the mid back, between T-4 and T-8, especially on the left side.  X-rays taken on November 29th were reportedly negative according to the Veteran.  The orthopedic examination was conducted on December 3rd, when the Veteran was noted to be complaining of extreme back pain in the area of T-12.  He claimed that the back had been "snapping in & out."  He related it to a fall from a dump truck approximately one year earlier when he had been treated by an orthopedist with bed rest and symptomatic measures.  Examination showed a 30 to 40 degree flexion posture with limitations secondary to pain and spasm.  Straight leg raising was bilaterally positive secondary to spasm.  Reflexes were within normal limits, without sensory or motor deficit.  An X-ray study reportedly showed possible T-11 compression fracture, but a report dated on December 3, 1973, showed no significant abnormality.  The Veteran was referred for physical profile where it was determined that he was not medically qualified for duty.  The Medical Board proceeding included diagnoses of Camptocormia ("Stiff Man Syndrome"), and "Old companion fracture T1."  The Medical Board found that these were not incurred in the line of duty, but had existed prior to service.  They were not caused by an incident in service and had not been aggravated by active duty.  

Private treatment records dated in September 1975 show that the Veteran was treated for an injury several days earlier while working at a warehouse lifting 100 pound objects.  He developed pain in the left leg and back that became progressively worse so he was seen in the emergency room for X-rays.  These showed slight narrowing of the 4th disc space, the vertebral bodies normal and equal in height and the pedicles and transverse processes were intact.  The remainder of the lumbar spine showed no abnormalities.  Two days later, he stated that the pain had worsened and he had developed numbness in the left leg so he was admitted to the hospital for traction and further observation.  On examination of the back, the Veteran had lost the lordotic curve and had tenderness in the region of the left sacroiliac.  The impression was lumbosacral strain.  The examiner commented that the Veteran had been injured at work and sustained a lumbosacral strain that was superimposed on a pre-existing Spondylolisthesis at L-5.  He was hospitalized in traction for about six days after which he was permitted to go home.  

Additional private treatment records show that the Veteran was treated in October and November 1975 for complaints of low back pain.  During a hospitalization evaluation, it was reported that the Veteran had been symptomatic in 1972 for one month without history of trauma when he was told that he had had a muscle spasm in the back.  Old X-ray studies of the lumbar spine showed a spina bifida occula of the first sacral segment and defect in the pars interarticularis of L-5 on the right and possibly on the left.  The impression was of an acute lumbosacral derangement or radiculitis involving the left lower extremity with pre-existing spondylolysis at L-5.  

Several statements, dated in 2006, have been received from the Veteran's friends and family.  They essentially indicate that in his youth, the Veteran was active in sports and had no low back disability, but that following an injury in Boot Camp, he was in severe pain in the back for most of his adult life.  

In a September 2006 statement, the Veteran's former family physician indicated that he had taken care of the Veteran for a variety of medical problems, mostly of a minor nature.  In 1973, this physician recalled assisting at an exploratory operation for a possible undecended testicle at which time he had performed a pre-operative physical examination.  But for the absence of the right testicle, no abnormality was found and there was no history of any back problems.  The Veteran was considered to be fit to enter military service.  

An examination was conducted by VA in September 2006.  At that time, the examiner noted that a detailed review of the Veteran's medical records had been conducted.  At that time, the Veteran denied having had any neck, back or leg pain prior to entering service, but stated that his back pain had originated during the first week of boot camp when he was asked to perform a series of exercises.  The examiner reviewed the Veteran's STRs in detail and went on to report that the Veteran had undergone the first of two lumbar laminectomies in 1976 after he had stepped into an open hole.  He again experienced an exacerbation in 1982 while playing baseball.  The Veteran now reported that he was on numerous analgesic medications and used a TENS unit, heat, and ice.  He had a constant sensation of deep aching in the lower back.  X-ray studies showed small anterior osteophytes noted at the bony margins, disc space narrowing between L-4 and L-5, and posterior osteophyte seen at the inferior margin of L-4.  There were no signs of compression and the pedicles were intact.  The impression was minimal spondylosis, disc disease between L-4 and L-5.  The diagnosis was joint and disc disease of the lumbar and cervical spine.  The examiner was not able to determine whether the Veteran's spine problems initially started or were aggravated in the military due to the conflicting data.  The examiner went on to state that the medical records stated that the Veteran had given a history of a fall from a truck eight to twelve months prior to entering service, although the Veteran now denied having had such an injury and his pediatrician stated that an examination 33 years ago showed no abnormalities.  After noting that the Veteran had signed documentation in service that the condition was neither caused or aggravated by service, the examiner stated that the issue could not be resolved without resorting to speculation.  

An examination was conducted by VA in May 2011.  The Veteran's STRs were again reviewed, with the Veteran stating that he had sustained a back injury in service while doing sit-ups.  In addition, the history of the Veteran's spinal surgeries, including a recent lumbar decompression that had been performed in 2010.  The diagnosis was lumbar intervertebral disc disease status/post fusion.  The examiner opined that these were not caused by or a result of a service related injury because there was no evidence to suggest that the current back condition was related to the three days of active duty in the military in which he sustained a strain of the low back that was not related to intervertebral disc disease.  Sustaining a strain in the low back does not lead to intervertebral disc disease, given the remote history of a previous back injury that was treated prior to service and the history of multiple back surgeries that were not caused by a back injury sustained while doing sit-ups.  

An examination was conducted by VA in June 2013 so that medical opinions could be obtained regarding the etiology of the Veteran's thoracic and lumbosacral spine disorders.  The examiner was to respond to questions regarding whether the Veteran had a T-1 compression fracture or a lumbosacral spine disorder prior to service; if so whether any disability from a thoracic fracture or lumbosacral spine disorder increased in severity during service; or, if not, whether it was at least as likely as not that any current thoracic spine or lumbosacral spine disability had its clinical onset during service.  The diagnoses were thoracic strain/sprain and old compression fracture of the thoracic spine.  After review of the records and examination of the Veteran, the examiner did not provide an opinion with rationale to answer the questions posed that was considered adequate for rating purposes.  For this reason, in August 2013, the Board requested an additional opinion from a VHA physician.  

In a September 2013 response, the VHA physician responded that review of documents from May 1973, prior to service, show that the Veteran had complaints of back and abdominal pain related to jumping off a truck landing on concrete.  X-ray reports dated in May 1973 were interpreted to reveal "questionable narrowing between L4 and L5 as well as a spina bifida of S1."  The examiner first noted that the spina bifida was not clinically significant as it was an incidental finding that was not associated with back pain.  Thus, the presence of S-1 spina bifida was far less likely than not to be a cause of any low back disability.

After noting that the record might be incomplete and that none of the actual images were available for review, the specialist stated that STRs showed that physician who examined the Veteran on December 1, 1973, believed that the Veteran possibly had a T-11 compression fracture.  While a typed note dated December 27th recorded diagnoses of camptocormia and compression fracture T-1, it was considered likely that this was a typographical error and that the entirety of the record did not disclose any abnormality of T-1.  Further, the back had been extensively imaged both before and after his time in service and there was no clear mention of a fracture at T-11.  Thus, the true presence of a fracture of either T-1 or T-11 was doubted.  In other words, the specialist stated that it was less likely than not that the Veteran had a fracture of either T-1 or T-11 at any time.  This opinion was further supported by the additional diagnosis of camptocormia, which is a term that has "fallen out of use since the 1970s," but is defined as "a conversion reaction or hysterical condition in which the patient is bent forward and unable to straighten up."  By this the specialist stated that the examiner physician during service "believed that the pain had a significant psychological component."  The STRs were silent regarding any back injury during the Veteran's short period of active duty.  

Thoracic Vertebrae Fracture

The Veteran contends that service connection should be established for residuals of a thoracic vertebrae fracture.  It is asserted that the Veteran sustained an injury during basic training while in service which resulted in the fracture.  During the Board hearing in March 2010, he objected to a notation in his STRs that he had fallen from a dump truck with resulting back injury prior to entering service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).

The Board has reviewed all of the medical evidence in the record and finds that the Veteran did not have a compression fracture involving any of the vertebrae of the thoracic spine at any time.  Although the STRs include references to fractures of either T-1 or T-11, the VA examination in September 2006 and May 2011 failed to disclose any current thoracic vertebrae abnormalities.  Although the June 2013 VA examination did diagnose an old thoracic vertebrae fracture, this diagnosis appears to have been based upon historical records, with no current images showing a fracture residuals.  As noted, this examination report has been found inadequate for rating purposes and, therefore, the Board sought a VHA medical opinion.  That opinion casts serious doubt on the original diagnosis in service, which, as noted by the specialist, was initially of a possible T-11 fracture and the final diagnosis included the archaic term "camptocormia."  Clearly, the Veteran exhibited no thoracic vertebrae fracture prior to service, as the X-ray studies showed no thoracic spine abnormality.  Neither is there current evidence of a thoracic vertebrae fracture.  Both the 2006 and 2011 VA examination reports show only abnormalities of the cervical and lumbosacral spinal segments.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 vet. App. 223, 225 (1992).  

In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to render a competent medical opinion self-diagnosing a thoracic spine disability.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  This is so because these types of medical problems are internal and too complex and are thus outside the realm of lay observation.  These types of disorders, like arthritis, are not capable of lay observation but are internal problems that require diagnostic tools, like X-rays, to diagnose.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the lay assertions regarding etiology and diagnosis have no probative value. Under these circumstances, the Board finds no current evidence of a compression fracture of any thoracic vertebrae or residuals thereof.   As such, the claim is denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a thoracic vertebrae fracture, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for residuals of a thoracic vertebrae compression fracture is denied.  


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim for service connection for degenerative joint disease of the lumbar spine for additional development action. 

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.

In August 2013, a VHA opinion was requested to address whether the Veteran had a low back disability that clearly and unmistakable pre-existed service, and if so, whether there was clear and unmistakable evidence that a pre-existing low back disability did not increase in severity during service.  In an October 2013 VHA opinion, the VA physician stated that review of documents from May 1973, prior to service, show that the Veteran had complaints of back and abdominal pain related to jumping off a truck landing on concrete.  X-ray reports dated in May 1973 were interpreted to reveal "questionable narrowing between L4 and L5 as well as a spina bifida of S1." The VA physician noted that the spina bifida was not clinically significant as it was an incidental finding that was not associated with back pain.  Thus, the presence of S-1 spina bifida was far less likely than not to be a cause of any low back disability.  Regarding the possible presence of some narrowing of the L4-5 disc space on the May 1973 images, the specialist noted that this would be consistent with early degenerative change that preceded the Veteran's time in service.   He then concluded that it remained possible that events during the Veteran's time in service may have had a small role in causing or worsening his symptom.  The likelihood of this was less clear and the use of the diagnosis of camptocormia was significant.  The X-ray images obtained in service were not revealing of any significant new findings so that the possible worsening of the condition during his time in service was likely small.  

The Board finds the October 2013 VHA opinion inadequate because it does not provide clear and unmistakable evidence on the question of whether a low back disability did, in fact, pre-exist service and if so, whether any pre-existing low back disability was not aggravated by service.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran must be afforded an additional VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

		1.  Schedule the Veteran for a VA spine examination 
      by a physician (M.D.) with the appropriate expertise, 
      and who has not previously examined the Veteran to 
      determine the etiology of his low back disability.  The
      examiner must review the claims file and must note 
      that review in the report.  All appropriate tests or studies 
      should be accomplished, and all clinical findings should 
      be reported in detail.  
      
      The examiner should provide the following:
      
      (a) The examiner should opine whether the Veteran had a
      low back disability that clearly and unmistakably existed 
      prior to the Veteran's entry into service.  In providing this 
      opinion, the examiner must discuss and reconcile the 
      September 2013 VHA findings that pre-service May 1973
      x-ray imaging was consistent with early degenerative 
      changes and also showed spina bifida of the S1, which was 
      deemed clinically insignificant.  In addition, the examiner 
      should discuss the September 2006 letter from G. E. Bare, 
      M.D., indicated that the Veteran had no history of any back
      Problems, he found no evidence of back disease in 1973, and 
      he considered the Veteran fit to enter service.  
      
      (b) If the examiner determines that a low back disability 
      clearly and unmistakably existed prior to the Veteran's 
      entry into service (the specific low back disability should 
      be clearly identified), the examiner should state whether 
      there is clear and unmistakable evidence that the preexisting 
      low back disability did not increase in severity during service. 
      In providing this opinion, the examiner must discuss and 
      reconcile the September 2013 VHA conclusion that the 
      Veteran's time in service may have had a small role in 
      causing the worsening of the Veteran's symptoms.  
      
      (c) If a preexisting low back disability underwent an 
      increase in disability during service, was the increase in
      disability beyond the natural progress of the disease?  
      
      (d) If the Veteran's low back disability did not clearly and
      unmistakably exist prior to service, did it have its onset during 	service, or is it related to any event of service.
      
      The examiner is requested to provide a complete rationale 
      for any opinion expressed, based on the examiner's clinical 	experience, medical expertise, and established medical 
      principles.  If an opinion cannot be made without resort to 
      speculation, the examiner should provide an explanation as
      to why this is so and note what, if any, additional evidence 
      would permit such an opinion to be made. 
      
2.  Then, readjudicate the claim.  If the decision is adverse 
to the Veteran, issue a supplement statement of the case 
and allow the appropriate time for response.  Then, return
the case to the Board.
      
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


      


____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


